Case 1:17-cv-00842-CM-BCM Document 139 Filed 04/16/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
YAJAIRA VELAZQUEZ,
Plaintiff, NOTICE OF APPEAL
17-Civ-842 (CM)
—Against—

YOH SERICES, LLC, CNBC, INC., CNBC, LLC,
NBCUNIVERSAL MEDIA, LLC, BRENDA
GUZMAN, individually and in her individual
Capacity, JOHN AND JANE DOES 1 — 10.
Individually and in their official capacities,

XYZ CORP. 1-10,

Defendants.
x

 

PLEASE TAKE NOTICE that Plaintiff, YAJAIRA VELAZQUEZ,

hereby appeals to the United States Court of Appeals for the Second Circuit, from
the Decision and Order of Honorable Judge McMahon, U.S.D.J. regarding
defendants’ Motion for Summary Judgment, herein dated March 15, 2019, and
entered on March 18, 2019. This appeal is taken from each and every part of said
Decision and Order as well as from the whole thereof.

Dated: New York, New York
April 16, 2019

 

225 Broadway, 41° Floor
New York, New York 1007
646-242-3227

609-598-0567 (Cellular)
Loaww Loso@aol.com

Counsel for Plaintiff
Case 1:17-cv-00842-CM-BCM Document 139 Filed 04/16/19 Page 2 of 3
Case 1:17-cv-00842-CM-BCM Document 137 Filed 03/18/19 Page 1 of 1

lr
I FIRES PYRG

 

ft. ye It, Re |

UNITED STATES DISTRICT COURT |S. NICALLY FILED
SOUTHERN DISTRICT OF NEW YORK PP: ge
a : eek 38)

 

 

YAJAIRA VELAZQUEZ, pee OE ee Node
Plaintiff, 17 CIVIL 842 (CM)
-against- JUDGMENT

YOH SERVICES, LLC, CNBC, INC., CNBC, LLC,
NBCUNIVERSAL MEDIA, LLC, BRENDA
GUZMAN, individually and in her individual
capacity, JOHN AND JANE DOES 1-10,
individually and in their official capacities,
XYZ CORP. 1-10,

Defendants.

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Decision and Order dated March 15, 2019, Defendants’
motion for summary judgment is GRANTED; accordingly, the case is closed.

Dated: New York, New York
March 18, 2019

RUBY J. KRAJICK

 

Clerk of Court

KWAI

Deputy Clerk

BY:

 
Cased {A PRS422GM BEN Bocument 438 Filed O44boite Page BASS

eu Seu aor, rca oar

WV Pantle SOS  emeeeeleeh  he nls eran rnt sae rete

Ma i198, 7 OWN Y
DOCUMENT |

i
TES DISTRICT COURT
UNITED STATES DIST SLECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK

 

oon toe nana oer

 

x DOC
H DATE en ae Zo 20g |
Plaintiff,
~against- 17 Civ. 842 (CM)
YOH SERVICES, LLC, CNBC, INC., CNBC, LLC,
NBCUNIVERSAL MEDIA, LLC, BRENDA
GUZMAN, individually and in her individual
capacity, JOHN AND JANE DOES 1-10,
individually and in their official capacities, XYZ
CORP. 1-10,
Defendants.
x
MEMORANDUM DECISION AND ORDER GRANTING
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
McMahon, C.J.:

Plaintiff Yajaira Velazquez (“Plaintiff” or “Velazquez”) brought this action against her
former employer Yoh Services, LLC (“Yoh”), who hired her to provide hair and makeup
services to on-air talent at the cable television network CNBC. Plaintiff also named as
Defendants two of CNBC’s operators, CNBC, LLC f/k/a CNBC, Inc. and NBCUniversal Media,
LLC, and two supervisors at CNBC, Mary Duffy and Brenda Guzman. Plaintiff brings claims
against all five Defendants for: (1) overtime wages and retaliation pursuant to the Fair Labor
Standards Act (“FLSA”), 20 U.S.C, §§ 201 et seq.; (2) overtime wages, retaliation,

recordkeeping violations, and failure to provide itemized wage statements, pursuant to the New

York Labor Law (“NYLL”), N.Y. Lab. L. §§ 190 ef seg.; (3) race, color, and national origin

 
